Case 1:19-cv-01090-CFC Document 38 Filed 07/11/19 Page 1 of 1 PagelD #: 1206

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

UMB BANK, N.A., as Plan Trustee, )
)

Plaintiff, )

)

V. ) Civ. No. 19-1090-CFC

)

SUN CAPITAL PARTNERS V, LP, )
et al., )
)

Defendants. )

ORDER

At Wilmington this 10" day of July, 2019, the above-captioned case having
been transferred to this court from the Southern District of Florida a for referral to
the United State Bankruptcy Court for the District of Delaware;

IT IS ORDERED that the above-captioned case is referred to the United

States Bankruptcy Court for the District of Delaware.

CZ S

United States DistriétIudge

 
